Citation Nr: 0617272	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-34 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1977 to February 
1978.  He was initially discharged in February 1978 under 
"conditions other than honorable" following an extended 
period of absence without leave.  The character of the 
veteran's discharge was subsequently upgraded to one "under 
honorable conditions" following a December 1979 
administrative action.  The character of the veteran's 
discharge is thus not a bar to his potential receipt of VA 
benefits.  See generally 38 C.F.R. § 3.12 (2005). 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The RO initially denied the veteran service connection for an 
acquired psychiatric disability (characterized as "residual 
depression") in a February 2001 rating decision.  He did not 
appeal.

In June 2001, the veteran requested that his previously-
denied service connection claim be reopened based upon the 
submission of new and material evidence.  The April 2002 
rating decision reopened the claim, and denied it on the 
merits.  The veteran duly perfected an appeal of this 
decision.

In his substantive appeal, the veteran requested a Board 
hearing.  Such request was withdrawn by the veteran in 
October 2004.  See VA Form 21-4138, received in October 2004.  
He has not requested since that time.

Other procedural matters

The Board has considered whether the veteran's June 2001 
statement, which the RO construed as a request to reopen his 
previously-denied claim, can be considered a notice of 
disagreement to the February 2001 rating decision, as it was 
received within one year of that decision.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.302 (2005).  If this is 
fact the case, the matter of submission of new and material 
evidence is not for consideration, and the Board can evaluate 
the claim on its merits.

The June 2001 statement, however, did not mention the 
February 2001 rating decision, and did not in any way express 
a desire for appellate review.  See 38 C.F.R. § 20.201 
(2005).  Although cognizant of the fact that it must 
liberally construe statements from claimants, see EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991), the Board finds that 
the veteran's June 2001 statement was properly construed by 
the RO as a new claim.  That statement was not a notice of 
disagreement with respect to the February 2001 rating 
decision, since no disagreement therewith was in fact 
expressed by the veteran.  See Brannon v. West, 12 Vet. App. 
32 (1998) [although the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant].

Issues not on appeal

The RO declined to reopen previously-denied issues of service 
connection for a back disability and a headache condition in 
a May 2003 rating decision.  To the Board's knowledge, the 
veteran has not disagreed with that decision and those issues 
are therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  In an unappealed February 2001 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability 
(characterized as "residual depression").

2.  Evidence submitted since the February 2001 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The unappealed February 2001 rating decision is final.  Since 
this decision, new and material evidence has not been 
received and the claim of entitlement to service connection 
for an acquired psychiatric disability is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(in effect prior to August 29, 2001); 38 C.F.R. §§ 3.104(a), 
20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking service connection for an 
acquired psychiatric disability.  He essentially maintains 
that his current psychiatric problems had their genesis 
during his brief period of active duty.

As noted in the Introduction, service connection for an 
acquired psychiatric disability was previously denied in an 
unappealed February 2001 rating decision.  The April 2002 
rating decision reopened the claim and denied it on the 
merits.  [Despite the reopening of the veteran's previously-
denied claim in the April 2002 rating decision, the October 
2003 statement of the case (SOC) and the October 2003 
supplemental statement of the case (SSOC) declined to reopen 
the claim, finding that new and material evidence had not in 
fact been submitted].

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the veteran that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously-
denied claim].  The proper issue on appeal, therefore, is 
that listed on the first page of this decision, namely 
whether new and material evidence has been received which is 
sufficient to reopen a previously-denied service-connection 
claim for an acquired psychiatric disability.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the October 2003 SOC and SSOC of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
February 2002 which was specifically intended to address the 
requirements of the VCAA.  The February 2002 letter from the 
RO specifically notified the veteran that to support a claim 
for service connection, the evidence must show an "injury in 
military service or a disease that began in or was made worse 
during military service, OR an event in service causing 
injury or disease;" a "current physical or mental 
disability;" and a "relationship between your current 
disability and an injury, disease, or event in service" 
(emphasis in original).  

Significantly, the February 2002 letter informed the veteran 
that "[n]ew and material evidence is needed to reopen your 
claim for a mental disorder" (emphasis in original).  
Specifically, the veteran was advised that VA needed 
"evidence that your condition was incurred during military 
service, aggravated by military service or that you were 
diagnosed with a psychotic disorder within 12 months of 
discharge" (emphasis in original).  Moreover, the veteran 
was informed that "[e]vidence, including written or oral 
statements, we have not considered before is new.  
Information that supports the same point as earlier evidence 
is not considered new" (emphasis in original).  The February 
2002 letter also informed the veteran that "[m]aterial means 
it applies to the specific issue you are claiming" (emphasis 
in original).  This language complies with the recent holding 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Kent v. Nicholson, No. 04-181, slip op. at 10 
(U.S. Vet. App. Mar. 31, 2006).

As will be discussed in greater detail below, the veteran was 
previously denied service connection primarily because the 
medical evidence of record failed to show (1) in-service 
incurrence or aggravation of an acquired psychiatric 
disability and (2) a causal relationship between the 
veteran's current psychiatric disabilities and his military 
service.  By informing the veteran of the need to submit 
"evidence that your condition was incurred during military 
service, aggravated by military service or that you were 
diagnosed with a psychotic disorder within 12 months of 
discharge" and evidence of a "relationship between your 
disability and an injury, disease, or event in military 
service," the February 2002 VCAA letter specifically advised 
the veteran to provide evidence serving to fill the prior gap 
in the evidence.  See Kent, supra.

The Board also notes in passing that while the October 2003 
SOC and SSOC employed language regarding the reopening of 
previously-denied claims which more closely follows the 
current regulatory framework regarding new and material 
evidence (as opposed to that in effect prior to August 2001 
which is applicable in the instant case), the February 2002 
letter made clear that absent new and material evidence, the 
previously-denied service-connection claim could not be 
reconsidered.  Indeed, the veteran was advised on numerous 
occasions of the need to submit new and material evidence and 
was specifically informed of what such evidence must show.  
Given these circumstances, the Board believes that the 
veteran has been properly informed of the evidence needed to 
reopen his claim.  A remand of the case to provide the 
veteran with an SSOC containing the former 38 C.F.R. § 3.156 
would be unlikely to lead to the submission of any new 
evidence and would only serve to delay final adjudication of 
the veteran's claim.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the February 
2002 VCAA letter, the veteran was informed that VA would 
"make reasonable efforts to help you get evidence necessary 
to support your claim" and would "try to help you get such 
things as medical records [or] employment records."  
This letter also notified the veteran that if "we do not yet 
have them, we will get your service medical records and 
review them to see if they show you had an injury or disease 
in service.  We will also get other military service records 
if they are necessary."  The February 2002 letter also 
advised the veteran that treatment records from the Ann Arbor 
VA Medical Center (VAMC) had been requested.  He was further 
notified that VA would assist him "by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The February 2002 letter instructed the veteran to provide 
"the name of the person, agency, or company who has records 
that you think will help us decide your claim;" "the 
address of this person, agency, or company;" "the 
approximate time frame covered by the records;" and "the 
condition for which you were treated, in the case of medical 
records" (emphasis in original).  More specifically, the 
veteran was advised that if "there are private medical 
records that would support your claim, you can complete the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
and we will request those records for you" (emphasis in 
original).  Alternatively, the veteran was notified that 
"[y]ou can get these records yourself and send them to us."  
With respect to VA medical records, the February 2002 letter 
advised the veteran that if "you have been seen at [a] VA 
Medical Center or facility, you must give us enough 
information about these records so that we can request them 
from the agency or person who has them."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The February 2002 letter instructed the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  This request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Moreover, the veteran engaged the services of an accredited 
representative, who is familiar with the VCAA and the 
evidence needed to reopen the veteran's previously-denied 
service-connection claim.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) decision to not reopen the claim.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of a reopened claim and 
the grant of service connection.  The veteran's claim of 
entitlement to service connection was previously denied based 
on element (3), the relationship between the veteran's 
current psychiatric disability(ies) and his period of 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to this crucial element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally-
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  As noted in the Introduction, the veteran 
withdrew his prior hearing request in October 2004. 

Accordingly, the Board will move on to a discussion of the 
issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychoses, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

The law and regulations provide that compensation shall not 
be paid if disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2005).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(AOJ) that are not appealed in the prescribed time period are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened only when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly-submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's request to reopen was 
initiated in June 2001, prior to the enactment of the revised 
regulation, this case will be adjudicated by applying the law 
previously in effect, 38 C.F.R. § 3.156(a) (2000), discussed 
in the paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).]

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of a previously-denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  
See Barnett and Jackson, both supra.  In this case, the last 
final denial is the unappealed February 2001 rating decision.

The "old" evidence

At the time of the February 2001 rating decision, the 
evidence of record included the veteran's service medical 
records from 1977-8, and extensive VA treatment records dated 
from 1991 to 2000. 

Service medical records include an April 1977 "Report of 
Past Medical Examination/Treatment" from J.M., M.D. which 
indicates that the veteran was hospitalized prior to service 
in late February and early March 1977 for "depressive 
reaction."    

On induction into service in May 1977, the veteran was found 
to be free of any psychiatric disability.  The remainder of 
the veteran's service medical records are likewise silent for 
complaint, treatment, or diagnosis of a psychiatric 
condition.  Although the veteran was treated for an 
"alleged" overdose of Tylenol in May 1977, such was not 
noted in the service medical records to be a suicide attempt 
and was not otherwise related to any psychiatric condition.  
Psychiatric evaluation at separation from service was within 
normal limits.

As was noted in the Introduction, the veteran was separated 
from service under other than honorable conditions (since 
upgraded) due to a period of AWOL from October 31, 1977 to 
December 8, 1977 and that at the time of his discharge he was 
pending trial by special court martial.  

The record is pertinently negative for many years thereafter.

VA treatment records available in February 2001 chronicled 
the veteran's extensive history of treatment for drug and 
alcohol abuse beginning in the early 1990s.  Such records 
included outpatient records and reports of multiple 
hospitalizations for detoxification purposes.  Although these 
records primarily focus on the veteran's longstanding 
substance abuse problems, they do include diagnoses of 
various other psychiatric disabilities including, inter alia, 
mixed personality disorder, dysthymia, depression, and 
bipolar disorder.  There is no opinion, or even an 
indication, indication in these treatment records, however, 
that any of the veteran's psychiatric conditions had their 
onset during military service or are otherwise causally 
related to his period of active duty.

The February 2001 rating decision

In February 2001, the RO denied the veteran service 
connection for an acquired psychiatric disability 
(characterized as "residual depression").  The RO 
essentially determined that although there was ample evidence 
of current psychiatric illness, there was no indication that 
such began in service (or within any presumptive period) or 
was causally related to the veteran's brief period of active 
duty.  

The veteran was informed of the February 2001 rating decision 
by letter from the RO dated February 23, 2001.  He did not 
appeal.  In June 2001, the veteran requested that his claim 
be reopened.  [As was discussed in the Introduction, the 
veteran's June 2001 communication cannot be taken as a NOD as 
to the February 2001 denial of service connection.] After the 
RO denied the claim, this appeal followed.

The additionally-submitted evidence

The evidence added to the record since the February 2001 
rating decision consists of VA psychiatric treatment records 
dated from 1993 to 2003; treatment records from University of 
Michigan Health Systems dated from 1994 to 2002; treatment 
records from the Missouri Department of Mental Health dated 
in August 1981 and January 1985; treatment records from 
Washtenaw County Community Mental Health dated from February 
1997 to October 1998; medical records from the Social 
Security Administration; and various argument submitted by 
the veteran and his representative.  This evidence will be 
analyzed below.



Analysis

The unappealed February 2001 rating decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1104.  As explained above, 
the veteran's claim for service connection for an acquired 
psychiatric disability may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2000); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally-submitted (i.e. 
after February 2001) evidence bears directly and 
substantially upon the specific matter under consideration, 
namely whether the veteran's current psychiatric disabilities 
are related to his military service.

In essence, the February 2001 rating decision denied the 
veteran's claim because two of the three Hickson elements 
(in-service incurrence of disease and medical nexus) were 
lacking.

While the additionally-submitted medical evidence may be 
considered "new" in that it was not of record at the time 
of the February 2001 rating decision, it is not "material."  
The additionally-submitted medical records, like their pre-
February 2001 counterparts, reflect ongoing treatment for an 
array of psychiatric conditions, primarily drug and alcohol 
abuse.  While various other psychiatric disabilities are 
diagnosed, such as bipolar disorder and a major depressive 
disorder, the recently-submitted medical records are largely 
silent for any reference to the veteran's military service, 
and contain no opinion or other indication relating any 
psychiatric disability to the veteran's period of active 
duty.  

The additionally-submitted medical evidence serves to 
establish that the veteran has a current psychiatric 
disability, including bipolar disorder and depression.  The 
existence of a current psychiatric disability, however, was 
already established at the time of the February 2001 rating 
decision, and was not in dispute.  

Crucially, the additionally-submitted medical evidence does 
not indicate that such psychiatric disability began in 
service or within the initial post-service year, and does not 
otherwise show a causal relationship between the veteran's 
current psychiatric disabilities and his period of active 
duty.  Because this evidence still fails to satisfy Hickson 
elements (2) and (3), it is cumulative of the medical 
evidence of record at the time of the February 2001 rating 
decision, and is therefore not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  See generally Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [holding 
that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].  

The remainder of the evidence consists of statements from the 
veteran to the effect that his current psychiatric 
difficulties had their onset in military service.  This is 
essentially reiterative of similar statements the veteran has 
made in the past.  As such, these statements are not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Furthermore, such statements cannot be considered new and 
material as to the question of medical nexus.  As a person 
without medical training, the veteran is not competent to 
render an opinion as to medical matters, such as whether his 
current psychiatric disabilities are related to his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  These statements 
offered by the veteran amount to speculation and are not 
competent medical evidence.  Moreover, in Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court specifically noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

Thus, the evidence submitted after February 2001 fails to 
establish in-service incurrence or aggravation of an acquired 
psychiatric disability, and fails to show a relationship 
between military service and any current disability.  Those 
were lacking at the time of the February 2001 rating 
decision.  The additionally-received evidence does not 
address these missing elements, and thus is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2000); see also Hodge, supra.  

In summary, for reasons and bases expressed above, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disability is unsuccessful.  The recently-submitted evidence 
not being new and material, the claim of entitlement to 
service connection for an acquired psychiatric disability is 
not reopened and the benefit sought on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
further assist the veteran in the development of his claim in 
the absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously-denied claim of 
entitlement to service connection for an acquired psychiatric 
disability.  The claim is not reopened and remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


